PER CURIAM.
Noah Solomon Israel appeals the district court’s order dismissing his discrimination action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Israel v. Cerjan, No. CA-00-457-2 (E.D. Va. June 12, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.